FILED
                            NOT FOR PUBLICATION                               APR 09 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FERNANDO ZUNIGA, AKA Fernando                    No. 13-72578
Sanchez,
                                                 Agency No. A072-122-680
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 6, 2015**
                               Pasadena, California

Before: KLEINFELD, McKEOWN, and M. SMITH, Circuit Judges.

       Fernando Zuniga, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. §

1252 and reviewing de novo, Latter–Singh v. Holder, 668 F.3d 1156, 1159 (9th

Cir. 2012), deny the petition for review.



      The BIA correctly determined that Zuniga is statutorily ineligible for

cancellation of removal because his convictions for grand theft under California

Penal Code § 487, United States v. Esparza-Ponce, 193 F.3d 1133, 1136–37 (9th

Cir. 1999), and for petty theft with a prior under §§ 484 and 666, Castillo-Cruz v.

Holder, 581 F.3d 1154, 1160 (9th Cir. 2009), are categorically crimes of moral

turpitude. See 8 U.S.C. §§ 1182(a)(2)(A)(i)(I), 1229b(b)(1)(C).



      Zuniga’s argument that his grand theft conviction was more than thirteen

years prior to his application for cancellation of removal is foreclosed by Flores

Juarez v. Mukasey, 530 F.3d 1020, 1022 (9th Cir. 2008) (per curiam). Zuniga

therefore does not qualify for the petty offenses exception because he has been

convicted of more than one crime of moral turpitude. See 8 U.S.C. §

1182(a)(2)(A)(ii)(II).




                                            2
      Zuniga’s claim that the IJ violated his due process rights because the IJ did

not allow Zuniga to present evidence that his removal would result in hardship to

his United States citizen children fails because Zuniga was statutorily ineligible for

cancellation of removal. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000).

PETITION DENIED.




                                          3